Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 1 of 33




  DISTRICT COURT, DENVER COUNTY,
  STATE OF COLORADO
  1437 Bannock Street                                 DATE FILED: February 15, 2021 4:24 PM
                                                      FILING ID: 9EE19CAFFA70E
  Denver, CO 80202                                    CASE NUMBER: 2021CV30562
  Phone: (303) 606-2300

  Plaintiff:
  JAYMEE BARRINGTON,
  v.

  Defendant:
  UNITED AIRLINES, INC.
                                                               COURT USE ONLY 

                                                              Case Number:
  John R. Olsen, Reg. No. 9475
  357 S. McCaslin Blvd.
                                                              Division:
  Louisville, CO 80027
  (303 828-5220
  email: olsenbrown@comcast.net
  Attorney for Plaintiff Jaymee Barrington


                              COMPLAINT AND JURY DEMAND



       PLAINTIFF JAYMEE BARRINGTON, by her attorney, John R. Olsen,

 states for her Complaint and Jury Demand as follows:



                                   JURISDICTION

       1. The Colorado Constitution, Art. VI, § 9, empowers the District Court as a

 trial court of record with general jurisdiction and original jurisdiction over all civil




                                                1
                                                                                 Exhibit A
                                                                        Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 2 of 33




 cases except as limited by statute. Plaintiff’s damages exceed any jurisdictional

 requirement for this court.



                                       VENUE

       2. Venue is proper in Denver County, Colorado, pursuant to C.R.C.P.

 98(c) because one or more of the defendant’s acts complained of -- or all of them

 -- occurred therein.

                                 NATURE OF CLAIMS

       3. Plaintiff invokes the jurisdiction of the court pursuant to Title VII of the

 Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and C.R.S. § 24-34-301 et seq.,

 to remedy illegal gender discrimination and retaliation by the defendant’s blanket,

 undifferentiated and general order and policy that employees are forbidden to

 discuss such matters and/or the underlying facts, or adverse treatment, circumstances

 and/or investigations with anyone else both while workers are employed there, and

 after they no longer work at the corporation. Thus, victims, including plaintiff, were

 and are denied their right to gather witnesses and evidence to support their claims or

 defend against company accusations. Plaintiff seeks a declaratory judgment and

 permanent injunctive relief to that effect (and effective in the State of Colorado and

 throughout the United States) as to said violation of the law, as well as all statutory

 relief as to all statutes described in this Complaint (including as described below).



                                               2
                                                                               Exhibit A
                                                                      Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 3 of 33




 Said misconduct constitutes an illegal mechanism of discrimination and retaliation.

       4. Plaintiff seeks a declaration and permanent injunction, effective in

 Colorado and throughout the United States, forbidding and striking defendant’s

 blanket, undifferentiated and general order and policy that employees are forbidden

 to discuss any and all such matters and/or the underlying facts, or adverse treatment,

 circumstances and/or investigations with anyone else both while workers are

 employed there, and after. This includes as to victims, including plaintiff, being

 denied their right to gather witnesses and evidence to support their claims of

 discrimination/retaliation or adverse treatment, or defend against company

 accusations.

       5. Plaintiff invokes the jurisdiction of the court pursuant to the Railway Labor Act,

 45 U.S.C. § 151 seeking a declaration and permanent injunctive relief that the following

 is illegal and a violation of requirements relating to working conditions, and

 enjoining such misconduct by the company: The defendant’s blanket,

 undifferentiated and general order and policy that employees were and are

 forbidden to discuss matters under investigation or that have been investigated

 (including as relate to discrimination, retaliation or adverse treatment), and/or the

 underlying facts, circumstances and/or investigations with others both while

 workers are employed there, and after they no longer work at the corporation.

 Plaintiff seeks a declaratory judgment and permanent injunctive relief to that effect,



                                                3
                                                                                 Exhibit A
                                                                        Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 4 of 33




 and throughout the United States as well as damages and remedies provided by the

 statute.

        6. Plaintiff seeks an Order of the Court that the defendant’s written and oral

 orders and policy of silencing victims of mistreatment including but not limited to

 discrimination, retaliation, adverse treatment and actions against them by the

 defendant -- by generally ordering that they not discuss the matter and/or its facts

 and circumstances with others (both while workers are employed there, and after

 they no longer work there) -- violates C.R.S. § 24-34-402.5. Plaintiff seeks a

 declaratory judgment and permanent injunctive relief to that effect in the State of

 Colorado, as well as damages and remedies provided by the statute.

        7. Plaintiff invokes the jurisdiction of the court for a determination that the

 defendant’s written and oral policy of silencing victims of mistreatment including

 but not limited to as relates to discrimination, retaliation and/or adverse treatment --

 by blanket ordering that they not discuss such investigations underway or

 completed, and/or their related facts and circumstances with others (both while

 workers and witnesses are employed there, and after they no longer work there) is a

 violation of public policy throughout the State of Colorado and the United States.

        8. Plaintiff also seeks a determination that the defendant uses other

 techniques and methods of illegal discrimination and retaliation, including unfairly

 delaying internal investigations and appeals that are promised to the employees so


                                               4
                                                                               Exhibit A
                                                                      Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 5 of 33




 that they “die on th vine,” and declining to provide witness names to victims

 bringing complaints.

       9. Plaintiff seeks all available relief, including award of attorneys’ fees and

 costs, for the defendant’s violation of Title VII of the Civil Rights Act of 1964, 42

 U.S.C. § 2000e et seq; the Railway Labor Act, 45 U.S.C. § 151; and C.R.S. § 24-34-

 301 et seq. as described above, and for breach of the policies of the State of

 Colorado and the United States as described herein.

                                       PARTIES

       10. Plaintiff is a resident of Arapahoe County, State of Colorado.

       11. Defendant United Airlines, Inc. [“the defendant” or “defendant

 corporation”] is a corporation qualified to do and doing business in the State of

 Colorado, with offices at 8900 Pena Blvd., Denver, Colorado 80249. The defendant has

 continuously employed more than 500 employees and been engaged in interstate

 commerce. The defendant is engaged in airline carrier services.

       12. The defendant is otherwise an employer within the meaning of federal and

 Colorado law cited above and below, and also is a common carrier by air.

                           ADMINISTRATIVE PROCEDURES

       13. Plaintiff properly filed her charge of discrimination/retaliation with the U.S.

 Equal Employment Opportunity Commission [EEOC] and the Colorado Civil Rights

 Division [CCRD].

       14. Notice of Right to Sue was issued by the EEOC on January 5, 2021.


                                                 5
                                                                                  Exhibit A
                                                                         Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 6 of 33




        15. This Complaint and Jury Demand are filed within 90 days thereof.


                                       ALLEGATIONS

        16. The above paragraphs of this Complaint are adopted as part of the Allegations

 and Claims herein:



        A. Historic Background

        17. Plaintiff, a female and member of management at the defendant, has opposed

 employee mistreatment, discrimination and retaliation at the defendant for many years and

 previously won a federal jury verdict in Denver against the defendant for illegal retaliation

 in violation of statutory law (which wrongdoing she believes continues to the present, as

 will be discussed infra).

        18. Plaintiff was first employed by the defendant on or about October 19, 1987.

 Her job title was Customer Service Representative.

        19. She was promoted to management and the job of “Supervisor -- Airport

 Operations” in Ramp Service or “Below the Wing Operations.”

        20. Plaintiff always performed her job well.

        21. Throughout her more than thirty years of service and throughout this fact

 pattern, plaintiff’s job performance has been rated as meeting all expectations, or better.

        22. However, plaintiff observed over the same span of time that the defendant

 discriminates and retaliates against women and, worse, devises methods of suppressing the

 complaints of females in order to stifle their claims.



                                                  6
                                                                                   Exhibit A
                                                                          Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 7 of 33




        23. The defendant has a policy of requiring supervisors and managers to report

 discrimination when they observe it, but said policy has been ignored or sidestepped for

 literally decades.

        24. Working for the defendant had been historically and illegally considered to be a

 man’s role, and the defendant has been woefully slow to change. Instead, certain managers

 have continued to suppress, discriminate and retaliate against women.

        25. Plaintiff believed it important not to cower but, instead, to complain when she

 observed discrimination. Plaintiff believed that females were treated as “second-class

 citizens,” as compared to males at the defendant corporation.

        26. Plaintiff observed that performance evaluations for females were not being

 completed in a timely fashion, as they were for males. Then, on or about May 20, 2012,

 plaintiff complained to the defendant’s headquarters Human Resources Office in Chicago

 about the occurrence of harassment of a co-worker and hostile work environment.

        27. Plaintiff reported that the matter of co-worker harassment and hostile work

 environment set forth above had not been handled properly by defendant’s management in

 Denver, which should have looked into and remedied the problem.

        28. Plaintiff believed that had she been a male, the defendant would have responded

 to her complaint in a meaningful fashion -- but it did not.

        29. Moreover, plaintiff believed that performance evaluations for women were

 unfairly downgraded because of their gender.

        30. Plaintiff feared retaliation for her complaints.

        31. During the first week of July 2012, she was questioned by management


                                                  7
                                                                                  Exhibit A
                                                                         Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 8 of 33




 regarding her prior complaint to the defendant’s headquarters Human Resources Office in

 Chicago regarding the occurrence of harassment of a co-worker and hostile work

 environment, as set forth above.

        32. As a result, plaintiff was told by management in Denver that she “should

 reconsider” her position as supervisor (i.e. in management) since she “was unable to

 conform to” United’s way of managing.

        33. Plaintiff considered said statements to be threats to terminate her, remove her

 from management, or otherwise retaliate against her, even though she had followed

 company policies and procedures in every respect.

        34. Getting barely a second glance from company management, on or about

 September 4, 2012, plaintiff complained to the EEOC regarding the sex discrimination and

 retaliation she observed and suffered at the defendant. More specifically, she expressed the

 belief that she was being retaliated against and being treated differently because of her sex,

 stemming from her prior complaints. She labeled her discrimination charge

 “Gender/Retaliation for contacting HR.”

        35. Plaintiff did not cower. On or about October 1 or 2, 2012, plaintiff sent an

 email to a high level manager, Kenneth Brown, Director of Ramp and Cargo Operations in

 Denver. In it she complained that an upgrade position that she sought -- “upgrade Area

 Manager” -- “is offered solely to men.” She complained that the “upgrades” “are all men.”

 [bold type in the original].

        36. This communication and others described above constituted complaints of sex

 discrimination and were protected -- protected from retaliation -- under federal and


                                                  8
                                                                                   Exhibit A
                                                                          Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 9 of 33




 Colorado law.

          37. On or about December 16, 2012, plaintiff wrote to Brown complaining about

 retaliation against her (including that her personnel file had been tampered with and the bid

 process altered to prevent her from getting a promotion).

          38. On or about February 28, 2013, Brown refused to promote plaintiff to an

 upgrade Area Manager position. He did so on other occasions as well.

          39. On or about February 28, 2013, Brown also issued plaintiff a failing

 performance evaluation (on her 2012 Year-End Rating), which performance evaluation was

 false.

          40. Brown gave plaintiff the lowest possible score in every performance category.

          41. This was a false appraisal and in stark contrast to certain of plaintiff’s prior

 performance scores, which showed she met or exceeded the defendant’s expectations at all

 times. Brown’s evaluation was ludicrously false and a classic example of retaliation

 against her.

          42. On or about April 2, 2013, plaintiff was told by Tonya Patterson, a high-level

 HR manager, in a meeting with Patterson and Brown, that, “you know people get fired for

 writing letters.” Plaintiff believed this was a threat to silence her complaints of illegal and

 wrongful misconduct within the corporation.

          43. On or about May 14, 2013, plaintiff filed an amended charge of discrimination

 and retaliation with the EEOC and the CCRD. She re-stated her prior claims of

 discrimination and retaliation and noted that the defendant committed sex discrimination

 by disciplining and terminating female employees who complained about discrimination


                                                    9
                                                                                      Exhibit A
                                                                             Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 10 of 33




  “while turning a blind eye toward male employees who have committed serious violations

  of company policy, and even promoting and/or rehiring said male employees.”

           44. On or about June 6, 2014, the CCRD issued a ten-page “Determination” that the

  defendant had, in the above-described mistreatment of plaintiff, violated C.R.S. § 24-34-

  301 et seq., as amended, which is Colorado’s state law forbidding sex discrimination and

  retaliation.

           45. On or about September 30, 2014, the EEOC issued a “Letter of Determination”

  in which it determined that “there is reasonable cause to believe that there is a violation of

  Title VII in that on or about February 28, 2013, [United Air Lines] refused to promote

  [Jaymee Barrington] to an Upgrade Area Manager position and issued her a failing

  performance review because of her sex (female) and in retaliation for engaging in a

  protected activity.”

           46. Plaintiff believes that as a result of her citing wrongdoing at the defendant,

  including discrimination and retaliation, her status had now become one of a persona non

  grata at the company. Note: It has remained so ever since, as will be discussed

  infra.

           47. In 2015, plaintiff brought a federal lawsuit in Denver against the

  defendant based in part on the above-described discriminatory and retaliatory actions

  against her [Case No.15-CV-00590]. The initial trial was held on June 20-24, 2016,

  and the jury rendered a verdict for United Airlines. Plaintiff then appealed the

  adverse judgment to the United States Court of Appeals for the Tenth Circuit [Case


                                                   10
                                                                                      Exhibit A
                                                                             Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 11 of 33




  No. 16-1292] -- and she prevailed. The case was remanded for a second trial.

        48. In a second jury trial, on December 11-15, 2017, a jury of ten found in

  plaintiff’s favor on her claim of retaliation. On top of the verdict finding illegal

  retaliation, she won more than $100,000 in attorney’s fees.

        49. Even more far-reaching, plaintiff’s victory at trial established a legal

  principle critical to those victims seeking to prove discrimination/retaliation in the

  face of the employer’s bogus explanations for its mistreatment of victims. The

  United States Court of Appeals for the Tenth Circuit found that the trial court had

  fatally erred when it declined to give the jury a pretext instruction.

        50. Said pretext jury instruction would have allowed the jury to find that if an

  employer presented a false reason for its discrimination and/or retaliation against the

  employee, then the jury could take that evasion as evidence of illegal

  discrimination/retaliation, and find for the victim.

        51. The United States Court of Appeals for the Tenth Circuit ruled that failure

  to give the jury a pretext instruction was reversible error.

        52. Said decision “changed the landscape” at United Airlines, which

  thereafter could not rely upon its ex post facto dirt-digging and its alleged (but false)

  rationale for negative actions against an employee who complained about

  discrimination/retaliation.

        53. The jury in plaintiff’s trial implicitly found that the company’s alleged


                                               11
                                                                                Exhibit A
                                                                       Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 12 of 33




  justification for actions against plaintiff was false -- and said falsehood constituted

  evidence of illegal retaliation under federal statutory law.

        54. Said far-reaching legal precedent further cemented plaintiff’s position as a

  persona non grata at the defendant.

        55. Said far-reaching legal precedent further guaranteed that plaintiff would

  remained mired in her position, with no chance of promotion, for the remainder of

  her career at the defendant.

        B. Recent Events.

        56. For reasons of sex discrimination and retaliation, the defendant took more

  recent actions against plaintiff:

        57. In October 2018, plaintiff applied for the position of Senior Manager --

  Airport Operations Customer Service. She met the requirements for the position.

        58. Plaintiff was denied the promotion upon the company’s false assertion

  that other candidates had more competitive experience. The real reason was that

  plaintiff was a persona non grata at the corporation because of her prior complaints

  of discrimination and retaliation, who would never again be fairly considered for

  promotion. This constituted illegal discrimination/retaliation.

        59. While plaintiff was denied the promotion in 2018, the corporation did not

  respond to the EEOC until March 20, 2020, about a year later. This is how the

  company buries complaints of discrimination/retaliation, causing them to “die on the


                                               12
                                                                                Exhibit A
                                                                       Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 13 of 33




  vine.”

           60. In May 2018, plaintiff applied for an Area Manager position. She was

  qualified for the position but the job went to another because, according to the

  company, four others had been rated in their performance higher than plaintiff. The

  four others were all males. Plaintiff’s performance ratings had regularly been falsely

  skewed lower, because she was a persona non grata for reasons of discrimination

  and retaliation, as discussed supra. Again, the company did not respond to the

  EEOC for about one year.

           61. The corporation does not conduct fair investigations of complaints of

  discrimination. Instead, it ignores, pooh-poohs or buries them.

           62. In August 2018, plaintiff applied for the job of Senior Supervisor --

  Airport Operations Customer Service. She was denied the job upon the assertion

  that the job was only open to employees already in the Customer Service

  Department. Plaintiff had worked in Customer Service at United Airlines for more

  than 23 years.

           63. The defendant’s management wondered suspiciously how plaintiff had

  even learned of the opening. Apparently she was not supposed to know about it.

           64. Plaintiff was not fairly considered for the job of Senior Supervisor

  because she was a persona non grata for reasons of discrimination and retaliation, as

  discussed supra. Again, the company did not respond to the EEOC for about one


                                                13
                                                                                Exhibit A
                                                                       Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 14 of 33




  year.

          65. In its response to the EEOC, the corporation did not discuss plaintiff’s

  comparative superior qualifications for the Senior Supervisor job. Instead, it

  declared that she was not going to get the job because it was an “internal posting.”

  This was an illogical rationale and demonstrated a method the company used to

  discriminate/retaliate against employees who complained about

  discrimination/retaliation.

          66. In October and November 2018, plaintiff was denied fair consideration

  for any one of three job openings as Senior Supervisor -- Airport Operations Ramp

  Service (where she had already been working as a Supervisor for many years). The

  company claimed during interviews she scored lower than others, all men. This was

  a false rationale that ignored the prior performance of plaintiff for years and

  demonstrated a bogus method -- cherry-picking isolated alleged reasoning -- that the

  company used to retaliate against employees who complained about

  discrimination/retaliation. Again, the company did not respond to the EEOC for

  about a year.

          67. In sum, and for reasons of discrimination and retaliation, plaintiff was

  denied fair consideration for promotions to Senior Supervisor -- Airport Operations

  Customer Service; Senior Supervisor -- Airport Operations Ramp Services; Senior

  Supervisor -- Airport Operations; Area Manager -- Hub Operations; and for


                                               14
                                                                                Exhibit A
                                                                       Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 15 of 33




  promotions given to employees who had not complained about discrimination:

  Leelan Mehuela, Doug McCuen, Gino Reveles, Mimi Tiedemann, John Arkin,

  Darrel Morrison, Jacob Chong, and Michael Turcotte.

        68. Company rationales, if any, for the above actions against plaintiff were

  pretextual in that the true reasons for failure to fairly consider her were that she was

  considered to be a persona non rata within the company, as discussed in this

  Complaint.

        69. All through the above-described circumstances, plaintiff had been rated as

  a valued employee who achieved expectations -- for five years in a row. Her

  qualifications were ignored because this is a mechanism by which the corporation

  ends advancement of employees who have dared to complain about

  discrimination/retaliation.

        70. United Airlines falsely claims that the process for promotions is open and

  competitive. This is false. Instead, the company secretly grooms managers for

  promotion and raises, pre-selects them and then pretends there is an open process,

  when there is not.

        71. This process is done in secret and freezes out those supervisors who have

  complained about discrimination/retaliation, including plaintiff. This is how she has

  been retaliated against and designated as a persona non grata. As a result, she will

  be held in check for the remainder of her career. Moreover, all victims will be


                                               15
                                                                                Exhibit A
                                                                       Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 16 of 33




  scared off and will remain silent in exposing the truth.

        C. Further adverse action.

        72. On or about December 1, 2018, plaintiff was given a “Documented

  Verbal Warning” for allegedly speaking disrespectfully during a briefing. In

  addition, she was accused of being nonresponsive when asked about the accusation.

  Both charges were false. She had never done such a thing in working more than

  thirty years at the defendant.

        73. In late 2019, plaintiff complained about retaliation and harassment as

  related to the false “Documented Verbal Warning” and surrounding facts.

        74. The company announced that it would conduct an investigation, and,

  ultimately, on or about April 2, 2020, the company announced that the investigation

  had been completed, and United Airlines cleared itself because the “Documented

  Verbal Warning” was allegedly justified.

        75. In so doing, the corporation ignored or discounted plaintiff’s side of the

  story, as plaintiff had done her job in the same mode of communication as hundreds,

  if not thousands of male employees (and yet the males had not been disciplined for

  such alleged conduct).

        76. On information and belief, it is rare, if not unheard of, for the

  corporation to find in favor of an employee in such a discrimination/retaliation

  investigation.


                                              16
                                                                               Exhibit A
                                                                      Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 17 of 33




        77. On information and belief, it is rare, if not unheard of, for an

  employee to prevail in any internal appeal in Denver.

        78. Bogus investigations and abuse of the appeal process are mechanisms

  used by the corporation to bury complainants and their complaints of

  discrimination/retaliation.

        79. The rationale of the defendant corporation for the above actions

  against plaintiff cited in this Complaint were pretexts for discrimination and

  retaliation and constituted evidence thereof.

        D. Illegal Orders to Not Speak With Anyone Else.

        80. United Airlines, Inc. maintains a formal policy that requires

  employees who have complained about discrimination/retaliation or other

  adverse treatment to remain silent as to said complaints and underlying facts in

  perpetuity -- even after all investigations are completed and the employees no

  longer work at the airline.

        81. Said policy is described in United Airlines’ policy manual, called the

  “Working Together Guidelines.”

        82. United Airlines required employees to sign a confidentiality

  agreement that concluded as follows: “If I fail to maintain the confidentiality set

  forth above, I can be subject to discipline.”

        83. In the case of Wolff v. United Airlines, Case No. 20-1119 (10th Cir.


                                                  17
                                                                               Exhibit A
                                                                      Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 18 of 33




  2020), the corporation instructed Eric Wolff that he was forbidden to speak with

  anyone else about his claims and defenses. He had been fired. The version of the

  United Airlines “Working Together Guidelines” submitted by the defense in said

  litigation stated, in part, that, “All employees are asked to keep all information

  relating to the investigation confidential, both while the investigation is on-going

  and after it has concluded.”

        84. In the latest version of the “Working Together Guidelines,” dated

  August 2019, United Airlines published a similar confidentiality order as to all

  employees, which order is entitled, “Confidential Investigation and corrective

  action.” The policy states, in part, that, “When you’re part of a confidential

  investigation, we need you to keep the information and discussions about the

  investigation to yourself -- both while the investigation is underway and after it’s

  completed.”

        85. Said policy has been announced, published and implemented by

  United Airlines for many years. A prior version, published in the May 2016

  version of the “Working Together Guidelines,” states, in part, that, “All

  employees are asked to keep all information relating to the investigation

  confidential, both while the investigation is on-going and after it has concluded.”

        86. The defendant has not established nor stated a particular need for such

  an order in any specific case or specific fact pattern nor as relates to any


                                               18
                                                                                Exhibit A
                                                                       Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 19 of 33




  employee’s complaint. The defendant has proffered no reason for issuing such

  an order and policy. Thus, again, it is undifferentiated.

        87. It is a blanket undifferentiated corporate order in all investigations.

  The company has never stated otherwise nor said any specific investigation can

  be talked about with others, even if the employee is gathering evidence of

  discrimination, retaliation or adverse treatment.

        88. Thus, employees, including plaintiff, have had their hands tied and

  cannot gather witnesses and supporting evidence to expose discrimination and

  retaliation at the company as well as other adverse treatment -- or to prove their

  own cases and/or defend against the company’s dirt-digging and errant, false and

  pretextual accusations.

        89. The ability of a victim, including plaintiff, to speak with others about

  the existence of discrimination/retaliation and other adverse treatment within a

  company (or even with persons outside the company) is “protected opposition”

  to discrimination and retaliation as set forth in the federal and state statutes

  described in this Complaint. Such “protected opposition” may not be forbidden,

  as a matter of law.

        90. The corporation’s policies and commands described in this Complaint

  are applicable, according to the defendant, not just to current employees, but to

  those who no longer work at the company, such as those who have been fired or


                                               19
                                                                                 Exhibit A
                                                                        Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 20 of 33




  been forced to resign, or who have resigned during or following false and

  pretextual investigations.

        91. Such a policy and such directives constitute mechanisms of

  discrimination and retaliation forbidden by federal and Colorado law, including

  Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and C.R.S. §

  24-34-301 et seq.

        92. Such state and national prohibitions are well expressed or implied in

  specific, non-generalized statutes and common understanding, as set forth in this

  Complaint. Plaintiff asks this court to strike and enjoin said policies and

  directives in the State of Colorado and the United States, and award damages.

        E. Two other mechanisms of illegal discrimination/retaliation.

        93. The above-described method of stifling investigation of the truth

  (silencing employees from discussing discrimination/retaliation and adverse

  treatment, including to gather witnesses and evidence) is coupled with a second

  method used by United Airlines to get away with illegal

  discrimination/retaliation, namely to stall investigations for as long as possible.

  By the time of alleged completion thereof, which can take months and even more

  than a year, all evidence is dissipated or deleted by loss of memory and records,

  and witnesses are too frightened to come forward and speak truthfully -- plus

  they have been forbidden to speak with anyone else about the facts.


                                               20
                                                                                Exhibit A
                                                                       Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 21 of 33




        94. And there is a third mechanism used by United Airlines to stifle

  employees who believe they have been discriminated or retaliated against,

  namely to refuse to disclose witness names, even when the company is accusing

  the employee of some alleged misconduct.

        95. On April 7, 2020, a manager in corporate security sent an email to

  plaintiff refusing to provide the names of pertinent witnesses. Molly Driscoll

  stated the policy, which doubly stifles the ability of employees to defend

  themselves or gather witnesses and information related to

  discrimination/retaliation or adverse treatment. Driscoll: "As I previously

  explained, the investigation is confidential and I will not provide the names or

  statements of any witness."

        96. Said silencing coupled with the inordinate length of alleged

  investigations and the company’s refusal to disclose witness names works to

  prevent exposure of patterns of discrimination/retaliation and adverse treatment

  at the company.

        97. The above-described policies, mechanisms and commands constitute

  violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.,

  and Colorado statutory law (C.R.S. § 24-34-301 et seq.).

        98. Moreover, the defendant persistently and directly warns employees of

  the confidentiality policy that silences employees and eliminates their ability to


                                              21
                                                                               Exhibit A
                                                                      Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 22 of 33




  gather witnesses and evidence.

        99. On or about April 2, 2020, Driscoll and HR Manager Jennifer Rooney

  warned plaintiff regarding the above-described policy of confidentiality in a

  telephone conference. Then in an email on the same day, the company wrote to

  plaintiff, "In closing, please be reminded of the importance of confidentiality that

  we discussed during this process."

        100. What was discussed, in so many words, was that plaintiff was

  forbidden to discuss the topic with anyone.

        101. The warning to plaintiff was the direct result of a blanket

  undifferentiated Order in all investigations, without limitation or specific

  exceptions. The company has never stated otherwise nor said any investigations

  can be talked about with others, even if the employee is gathering evidence of

  discrimination, retaliation or adverse treatment.

        102. Indeed, the history of issuing victims such warnings has been

  egregious. On or about December 10, 2019, plaintiff was given the same

  warning again, by Driscoll and Rooney.

        103. In August 2019, plaintiff was warned about the policy of silence by

  Ed Eget, HR Manager.

        104. Eget, the top HR manager in Denver, had previously issued the same

  warning to plaintiff on March 26, 2019, and had written to her on January 29,


                                                22
                                                                               Exhibit A
                                                                      Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 23 of 33




  2019: “You and I also discussed United's policy on confidentiality regarding

  Company investigations."

        105. On or about October 15, 2019, plaintiff was warned again [in the

  presence of management by Driscoll, Rooney, Diaz (Ramp Manager) and Cindy

  Seffair (HR director)] to remain silent relating to the false verbal warning

  plaintiff had been given, as described supra. Thus, her hands were tied and she

  was essentially forbidden to defend against it.

        F. Harm to Plaintiff.

        106. Plaintiff’s ability to defend against the “Documented Verbal

  Warning” was thus destroyed by the corporation’s policy and warnings of

  silencing victims and witnesses. Said “Documented Verbal Warning” was a

  false attack on plaintiff’s employment record that had the impact of further

  destroying her chances of advancement.

        107. The above-described policies and warnings were designed by the

  defendant to frighten plaintiff against discussing her observations of

  discrimination/retaliation and adverse treatment with anyone.

        108. And the above-described policies and warnings worked, as plaintiff

  was halted in her ability to gather witnesses and evidence as to discrimination,

  retaliation and other adverse treatment of employees at the corporation, including

  against her.


                                              23
                                                                               Exhibit A
                                                                      Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 24 of 33




        109. She was frightened from contacting witnesses with regard to

  accusations by the corporation against her.

        110. On information and belief, fellow employees were frightened by the

  policies and warning and were hesitant to discuss such matters with plaintiff as

  she considered trying to gather witness and evidence. Thus, witnesses were

  silenced.

        111. Moreover, plaintiff was in constant fear of communicating with

  fellow employees in a manner that the corporation could construe as being

  violative of the above-described policy of silencing employees.

        112. She was fearful that she could be fired at any moment if she were

  perceived to have violated the policy of silencing described supra.

        113. The effect of the above has been to limit plaintiff’s ability to bring

  her claims of discrimination, retaliation and adverse treatment, and her ability to

  defend against the corporation’s accusations against her. Thus, were it not for

  the impact of the above policies and warnings, she would have prevailed in her

  claims and been able to defend against accusations against her by the

  corporation. Thus, she was denied the fair chance to be promoted and to earn

  additional compensation at the defendant. Thus she was denied income.

        114. The effect of the above upon plaintiff has also been to cause her

  emotional pain, suffering, mental anguish, and loss of enjoyment of life.


                                                24
                                                                               Exhibit A
                                                                      Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 25 of 33




        G. Violations of national and Colorado policy.

        115. The following laws express or imply a policy of the United States and

  the State of Colorado which policy forbids the silencing of employees, former

  employees and witnesses as described in this Complaint: Title VII of the Civil

  Rights Act of 1964, 42 U.S.C. § 2000e.; the Railway Labor Act, 45 U.S.C. § 151 et

  seq. (as an unfair labor practice); and C.R.S. § 24-34-301 et seq.

        116. Likewise, the National Labor Relations Act (NLRA) expresses or

  implies a policy of the United States which policy forbids the silencing of witnesses

  as described in this Complaint: The NLRA was passed in 1935, and later amended

  by the Labor Management Relations Act (LMRA), also known as the Taft-Hartley

  Act, in 1947.

        117. The NLRA’s protections extend to employees who, although not

  affiliated with a union, engage in concerted, protected activity. Concerted, protected

  activity is activity engaged in by one or more employees with the intention of

  improving the terms and conditions of employment of all employees. Again, the

  NLRA expresses or implies the illegality of forbidding the silencing of employees,

  former employees and witnesses as described in this Complaint.

        118. The defendant violated the policies of the United States and State of

  Colorado by the aforesaid actions in silencing employees, including plaintiff, former

  employees, and witnesses and in those related mechanisms (delaying investigations


                                              25
                                                                                Exhibit A
                                                                       Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 26 of 33




  and denying the names of witnesses) as described in this Complaint.

         119. The National Labor Relations Board (NLRB) announced in a

  comparable fact pattern that corporate confidentiality requirements relating to

  internal investigations violated the National Labor Relations Act. See, Banner

  Health System v. NLRB, No. 15-1245 (D.C. Cir. Mar. 24, 2017).

         120. Indeed, when a confidentiality provision is interpreted to prevent

  employees from discussing working conditions, the NLRB has held that the rule

  is unlawful. See, e.g., IRIS, U.S.A., Inc., 336 N.L.R.B. 1013, 2001 WL 1830731

  (2001).

         121. In Double Eagle Hotel Casino v. N.L.R.B, 414 F.3d 1249, 1259-60

  (10th Cir. 2005), the Tenth Circuit well-established that blanket prohibitions on

  employee discussions regarding working conditions were illegal. In the instant

  case, the United Airlines policy of silencing employees is not merely “blanket,”

  it is universal. Thus, it is illegal.

         122. The NLRB decisions cited in this Complaint are cited only to

  highlight the universal legal principle forbidding the silencing of employees

  under the circumstances set forth in this Complaint, and to show the illegality of

  the generalized blanket policy against such ordered employee secrecy under

  corporate threat in the United States.




                                             26
                                                                              Exhibit A
                                                                     Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 27 of 33




             123. The federal D.C. Circuit has adopted the same framework under the

  NLRA (which, again, is cited here only to show the illegality of the generalized

  blanket policy against such required employee secrecy in the State of Colorado

  and the United States). In Aroostook County Ophthalmology Ctr., 81 F.3d 209,

  212 (D.C. Cir. 1996).the court stated that "[t]here can be no quarrel with the

  claim that, under the NLRA, employees are generally free to discuss the terms

  and conditions of their employment." In Brockton Hospital v. NLRB, 294 F.3d

  100, 107 (D.C. Cir. 2002), the court struck down a confidentiality rule because it

  limited employees' ability to discuss "wages, hours, and working conditions

  . . . .”

             124. In Perez v. Los Angeles Community College District, PERB Decision

  No. 2404 (December 24, 2014), the Public Employment Relations Board (PERB)

  determined that an instruction to an employee “not to contact any members of the

  faculty, staff or students” while on administrative leave pending a fitness-for-

  duty evaluation violated the California Educational Employment Relations Act

  (“EERA”) because it interfered with the employee’s exercise of protected rights.

  In so holding, PERB noted that it is a fundamental principle that employees have

  the right to discuss their working conditions with each other. The actions

  infringed on that right by forbidding all contact with other employees to discuss

  concerns.


                                               27
                                                                               Exhibit A
                                                                      Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 28 of 33




         125. Again, the policy of silencing witnesses is well-established as illegal

  under state and federal law throughout the United States.

         126. Likewise, a policy forbidding the silencing of witnesses and employees

  is impliedly established by Colorado law -- C.R.S. § 24-34-402.5. Under said

  statute, employees cannot be terminated for their lawful communications and

  activities outside the workplace. Such communications are protected by Colorado

  law. C.R.S. § 24-34-402.5 well-establishes the pertinent policy forbidding such

  silencing of witnesses and employees.

         127. Again, the corporation did not express and has not expressed the specific

  basis or reasons for any such policy or order silencing employees, including

  plaintiff, and former employees in this case. It is a general blanket command, as

  universally applied within the company without explanation of any special need, and

  thus is illegal on its face.

         128. The above-stated paragraphs are incorporated into the following Claims for

  Relief, which demonstrate, among other things, willful and wanton conduct and/or reckless

  disregard of the rights of plaintiff.


                                     FIRST CLAIM FOR RELIEF


         129. The defendant breached Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

  2000e et seq. and C.R.S. § 24-34-301 et seq. by its adverse actions against plaintiff as

  follows: failure to promote, imposition of an adverse discipline (“Documented Verbal


                                                 28
                                                                                    Exhibit A
                                                                           Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 29 of 33




  Warning”), determination that plaintiff was and is a persona non grata stifling her

  career, failure to complete timely investigations, and refusal to provide names of

  witnesses so that plaintiff could contact and talk with them to find evidence

  supporting her claims of discrimination and retaliation and to defend against

  corporation actions against her.

         130. All those company managers who participated in these actions against plaintiff

  (and all actions against her and other employees and former employees described in this

  Complaint) did so as agents or employees of the defendant, and therefore their actions are

  those of the defendant.

         131. Plaintiff seeks to recover all available statutory relief as provided for by

  Title VII of the Civil Rights Act and C.R.S. § 24-34-301 et seq.

                                 SECOND CLAIM FOR RELIEF


         132. The defendant breached Title VII of the Civil Rights Act of 1964, 42

  U.S.C. § 2000e et seq. and C.R.S. § 24-34-301 et seq. by imposing and implementing

  a mechanism of discrimination and retaliation, namely by issuing undifferentiated

  and general blanket orders and policies that employees are forbidden to discuss

  investigations of discrimination, retaliation and adverse actions and/or the

  underlying facts, or adverse treatment, circumstances and/or investigations with

  anyone else both while workers were and are employed at the corporation, and after

  they no longer work at the corporation. Thus, victims, including plaintiff, were and


                                                29
                                                                                  Exhibit A
                                                                         Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 30 of 33




  are denied their right to gather witnesses and evidence to support their claims of

  discrimination, retaliation and other adverse treatment, or to defend against company

  accusations.

        133. Plaintiff seeks a declaratory judgment to the above effect and a

  permanent injunction forbidding such illegal conduct in the State of Colorado and

  the United States, as well as all available statutory relief.

        134. For the requested permanent injunction, plaintiff can show that she has

  achieved or will achieve success on the merits of the case; she has suffered

  irreparable harm which will continue against herself and other victims in the State of

  Colorado and United States, and the threatened injury to her will result unless the

  injunction is issued; the threatened injury outweighs the harm that the injunction

  may cause to the defendant; and the injunction, if issued, will not adversely affect

  the public interest. See Langlois v. Board of County Com’rs of County of El Paso, 78

  P.3d 1154, 1158 (Colo.App. 2003).

                                  THIRD CLAIM FOR RELIEF

        135. By the aforesaid acts, and pursuant to the defendant’s illegal conduct under

  the Railway Labor Act, 45 U.S.C. § 151, plaintiff seeks a declaration and permanent

  injunctive relief striking the defendant’s blanket, undifferentiated and general order

  and policy that employees were and are forbidden to discuss matters under

  investigation or that had been investigated (including as relate to discrimination,


                                                30
                                                                                 Exhibit A
                                                                        Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 31 of 33




  retaliation or adverse treatment), and/or the underlying facts, circumstances and/or

  investigations with others both while workers are employed there, and even after

  they no longer work at the defendant. Plaintiff seeks a declaratory judgment and

  permanent injunctive relief to that effect, as well as damages and remedies

  provided by the statute. She can meet the same standards for injunctive relief as

  are set supra. Injunctive relief is sought as to such wrongful conduct both in the

  State of Colorado and the United States.

                                FOURTH CLAIM FOR RELIEF

        136. By the aforesaid acts, the defendant corporation violated the policies of the

  United States and State of Colorado by issuing undifferentiated and general orders and

  policies that employees are forbidden to discuss matters of discrimination,

  retaliation and adverse actions and/or the underlying facts, or adverse treatment,

  circumstances and/or investigations with anyone else both while workers are

  employed there, and after they no longer worked there. Thus, victims, including

  plaintiff, were and are denied their right to gather witnesses and evidence to

  support their claims of discrimination, retaliation and adverse treatment or defend

  against company accusations. Plaintiff seeks a declaratory judgment and

  permanent injunctive relief to that effect and as to said violation of the law, as well

  as all available relief, including award of attorneys’ fees and costs, for violation of

  public policies both in the State of Colorado and the United States. She meets the

                                                31
                                                                                  Exhibit A
                                                                         Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 32 of 33




  same standards for injunctive relief as are set forth above.

                                PRAYER AND JURY DEMAND


         WHEREFORE, plaintiff respectfully moves this court and prays for:


         (a) a declaratory judgment and injunctive relief both in the State of Colorado and
  the United States finding that the defendant has violated the above-described statutes and
  committed the above-described wrongs, including breaches of public policy, by the
  aforesaid acts against plaintiff and other victims in the State of Colorado and United States;
         (b) a declaratory judgment and injunctive relief finding that the policies,
  commands, orders and directives of the defendant described supra violated both statutory
  law as cited as well as constituted violation of policies of the United States and State of
  Colorado forbidding the silencing of employees and witnesses, as described in this
  Complaint;
         (c) promotions and professional advancement within the defendant corporation as
  have been denied to plaintiff, with all attendant benefits and other amenities that she would
  have received were these illegal actions not taken against her;
         (d) all compensation, back pay, equal pay, front pay and benefits that plaintiff was
  denied because of the defendant's acts, in a sum to be determined by the court and jury;
         (e) liquidated and compensatory damages, including for past, present and future
  pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, and loss of
  enjoyment of life, in a sum to be determined by the court and jury;
         (f) exemplary or punitive damages in a sum to be determined by the court and jury;
         (g) legal fees, disbursements, expert fees, and costs of this action;
         (h) all legal interest on sums awarded;
         (i) all issues so triable to be decided by a jury;
         (j) such other relief as the court may deem appropriate.


                                                   32
                                                                                     Exhibit A
                                                                            Notice of Removal
Case 1:21-cv-00694-CMA-NYW Document 3 Filed 03/08/21 USDC Colorado Page 33 of 33




                                         RESPECTFULLY SUBMITTED,

                                         s/John R. Olsen
                                         John R. Olsen, Reg. No. 9475
                                         357 S. McCaslin Blvd.
                                         Louisville, CO 80027
                                         (303) 828-5220
                                         Attorney for Plaintiff
  February 15, 2021

  Plaintiff’s Address:
  5785 S. Jericho Way
  Centennial, CO 80015




                                       33
                                                                     Exhibit A
                                                            Notice of Removal
